ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on September 9, 2021, Applicant cancelled claims 1-10.
Applicant amended claims 11 and 21.
In the final rejection of June 9, 2021, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant did not address this concern in the reply. Concern is maintained.
Examiner noted that the information disclosure statement filed May 7, 2020 (6 pages), fails to comply with 37 CFR 1.98(a)(3)(i). Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to claims 1, 7, 11, and 21. Applicant cancelled claims 1 and 7, and amended claims 11 and 21. Objection is withdrawn.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 
Berman, J. J., 2011.  Precancer: The Beginning and the End of Cancer, 1st Edition.  Jones & Bartlett Publishers, London, United Kingdom (paragraph [0043])

The information disclosure statement filed May 7, 2020 (6 pages), fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered:
An English translation has not been provided in the application file for non-patent literature document Bloch

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Abstract (Currently Amended) Systems and methods for targeting specific cell types by selective application of ultrasonic harmonic excitation at a resonance frequency (“oncotripsy”) a pulse duration specifically tuned to disrupt nuclear membranes of the targeted specific cell types by inducing a destructive vibrational response therein while leaving non-targeted cell types intact. Target cells may be neoplastic.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 11, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a method of performing oncotripsy, as claimed, specifically including assessing the target cell permeabilization or the lysis of the target cells in the at least one region of the organism using the elastography imaging modality by determining mechanical properties of the target cells and the off-target cells.
	Kline (US 2013/0131557) teaches a method of performing oncotripsy (Abstract: a method to use tuned resonant frequency ultrasonic energy for treatment of cancer that selectively destroys neoplastic cells while leaving surrounding healthy tissue minimally affected) comprising: assessing the target cell permeabilization or lysis of the target cells in the at least one region of the organism (Treatment is continued until… neoplastic cells are destroyed) (paragraph [0040]); however, Kline is silent about using an elastography imaging modality.
	Rodriguez Ponce (US 2008/0082110) teaches a method comprising: using an elastography imaging modality by determining mechanical properties of the target cells and the off-target cells (paragraph [0005]); however, Rodriguez Ponce does not teach assessing the target 
	Thus, independent claim 11 is allowed. Dependent claims 12-22 are allowed by virtue of being dependent upon independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783